 

 

WARNER & SCHEUVERMAN
6 WEST 187TH STREET
1OTH FLOOR
NEW YORK, NEW YORK 10071
(212) 924-7711
FAX (212) 924-6111

   

JONATHON D, WARNER DATE
JOWARNER@WSLAW.NYC =

December 6, 2019

 

 

KARL E. SCHEUERMAN
KESCHEUVERMAN@WSLAWNYC

BY ECF

Hon. Ronnie Abrams

United States District Court, Southern District of New York
40 Foley Square

New York, New York 10007

Re: — Noskov v, Roth et al.
Case.No.: 1:19-CV-07431(RA)

 

Dear Judge Abrams:

We represent the defendants in the above-referenced matter and write to request an
extension of the parties’ time to file a Joint Proposed Case Management Plan And Scheduling
Order due on December 6, 2019, and an adjournment of the Initial Status Conference scheduled
for December 12, 2019, at 3:00 P.M.. This is our first request for an extension and adjournment,
and plaintiff's counsel consents and joins in our request.

We request an extension of the parties’ time to file a Joint Proposed Case Management
Plan And Scheduling Order and an adjournment of the Initial Status Conference because
defendants have moved to dismiss the complaint in its entirety. Defendants’ motion to dismiss
was timely filed on December 5, 2019, We respectfully request that the time to file a Joint
Proposed Case Management Plan And Scheduling Order and that the Initial Status Conference be
adjourned pending the hearing and determination of defendants’ motion to dismiss.

We thank the Court for its courtesies and cooperation.

 

 

Application granted. The initial status conference

JDWiks scheduled for December 12, 2019 is adjourned sine die. .
cc: Russell D. Barr, Esq. (by ECF and email SO ORDERED. [/
dle —

 

Ronnie Abrams, U.S.D.J.
December 6, 2019

 

 

 

one et agente erp eres a ay ga esate at im age

 
